Affirmed and Opinion Filed October 22, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00221-CR
                                      No. 05-13-00222-CR
                                      No. 05-13-00240-CR
                             VICTOR JOEL SUAREZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
             Trial Court Cause Nos. F09-41419-K, F06-45426-K & F06-45427-K

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       Victor Joel Suarez appeals from the adjudication of his guilt for assault family violence

and two counts of endangering a child. The trial court assessed punishment at seven years for

assault and two years state jail for each endangering child offense. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. Although we advised appellant of his

right to file a pro se response, he did not do so. See Kelly v. State, 436 S.W.3d 313, 320-22 (Tex.

Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).
       We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
130221F.P05
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR JOEL SUAREZ, Appellant                      On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-13-00221-CR        V.                       Trial Court Cause No. F09-41419-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 22, 2014.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR JOEL SUAREZ, Appellant                      On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-13-00222-CR        V.                       Trial Court Cause No. F06-45426-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 22, 2014.




                                             –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR JOEL SUAREZ, Appellant                      On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-13-00240-CR        V.                       Trial Court Cause No. F06-45427-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 22, 2014.




                                             –5–